Citation Nr: 1101065	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-23 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to an initial rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD) for the period prior to 
April 23, 2004, in excess of 30 percent for the period from April 
23, 2004, to October 21, 2007, and in excess of 50 percent for 
the period beginning October 22, 2007.

5.  Entitlement to an initial rating in excess of 20 percent for 
advanced osteoarthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in April 2003, October 
2005, February 2008, and August 2010 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In this regard, the Board notes that the April 2003 rating 
decision denied service connection for bilateral hearing loss and 
tinnitus, and the October 2005 rating decision denied service 
connection for migraine headaches.  Additionally, in the February 
2008 rating decision, the RO granted service connection for PTSD 
and assigned initial staged ratings of 10 percent, effective 
December 31, 2002; 30 percent, effective April 23, 2004; and 50 
percent, effective October 22, 2007, in accordance with Fenderson 
v. West, 12 Vet. App. 119 (1999).  The August 2010 rating 
decision granted service connection for advanced osteoarthritis 
of the cervical spine and assigned an initial rating of 20 
percent, effective October 10, 2006.

The service connection issues and the issue of entitlement to 
higher initial ratings for PTSD were previously before the Board 
in June 2009.  At such time, the Board remanded the claims for 
additional development and the case now returns for further 
appellate review.  As will be discussed further herein, the Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the July 2003 remand orders and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).  However, for the reasons discussed below, the Board 
finds that additional development in regard to the Veteran's 
claims for entitlement to service connection for tinnitus and 
migraine headaches is warranted and, therefore, these claims must 
again be remanded.

In connection with this appeal, the Veteran and his spouse 
testified at personal hearings before a Decision Review Officer 
at the RO in January 2008 and the undersigned Veterans Law Judge 
sitting at the RO in March 2009; transcripts of both hearings are 
associated with the claims file.

Following the issuance of the June 2010 supplemental statement of 
the case, the Veteran submitted additional evidence.  In an 
October 2010 Appellant's Post-Remand Brief, his representative 
waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 
(2010).  Therefore, the Board can properly consider the newly 
received evidence.

The issues of entitlement to service connection for tinnitus and 
migraine headaches and entitlement to an initial rating in excess 
of 20 percent for advanced osteoarthritis of the cervical spine 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  Bilateral hearing loss was not present during service, or 
manifested within one year of the Veteran's discharge from 
service; and it is not shown to be causally or etiologically 
related to any disease, injury, or incident during service.

2.  For the period prior to April 23, 2004, the Veteran's PTSD is 
manifested by nightmares, flashbacks, difficulty sleeping, crying 
spells, and depressed, stressed, and frustrated feelings, with 
depressed mood and constricted affect on examination, without 
evidence of more severe symptomatology warranting a higher 
rating.    

3.  For the period from April 23, 2004, to January 30, 2006, the 
Veteran's PTSD is manifested by increased complaints of 
difficulty sleeping, nightmares, and feeling depressed, stressed, 
and frustrated with a congruent increase in medication, without 
evidence of more severe symptomatology warranting a higher 
rating.    

4.  For the period beginning January 31, 2006, the Veteran's PTSD 
is manifested by difficulty sleeping; nightmares; social 
withdrawal/isolation; flashbacks; intrusive thoughts; anger; 
irritability with temper outbursts; moods variously described as 
dysthymic and tense, irritable and dysphoric, anxious, labile, 
depressed, anxious, and angry; circumstantial thoughts; rambling 
and tangential thought process; mild short term memory 
impairment; affect variously described as constricted but 
congruent, anxious and labile, inappropriate and agitated; 
circumstantial speech; reported past suicidal/homicidal thoughts; 
paranoia; poor impulse control; mood swings; exaggerated startle 
response; mild concentration problems; intrusive memories; 
hypervigilence; depression; anxiety; panic attacks; hyperarousal; 
mild anhedonia; and detachment, without evidence of more severe 
symptomatology warranting a higher rating.    


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2010).

2.  The criteria for an initial rating in excess of 10 percent 
for PTSD for the period prior to April 23, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411.  

3.  The criteria for an initial rating in excess of 30 percent 
for PTSD for the period from April 23, 2004, to January 30, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 
9411.  

4.  Beginning January 31, 2006, an initial rating of 50 percent, 
but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on the claim for VA benefits.  

With respect to the Veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board finds that VA 
has satisfied its duty to notify under the VCAA.  Specifically, a 
January 2003 letter, sent prior to the initial April 2003 rating 
decision, and a July 2005 letter advised the Veteran of the 
evidence and information necessary to substantiate his service 
connection claim, as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
Additionally, February 2009 and June 2009 letters informed the 
Veteran of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  

While the July 2005, February 2009, and June 2009 letters were 
issued after the initial April 2003 rating decision, the United 
States Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that VA could cure such a timing problem by 
readjudicating the Veteran's claim following a compliant VCAA 
notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance 
of a statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  In the instant case, after the July 2005, February 2009, 
and June 2009 letters were issued, the Veteran's claim was 
readjudicated in the July 2005, September 2006, January 2008, and 
June 2010 supplemental statements of the case.  Therefore, any 
defect with respect to the timing of the VCAA notice has been 
cured.
 
Regarding the Veteran's claim of entitlement to higher initial 
ratings for his PTSD, the Board observes that he has appealed 
with respect to the propriety of the initially assigned ratings 
from the original grant of service connection.  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 
2004).  In addition, the Board notes that the Court held that 
"the statutory scheme contemplates that once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has already 
been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).  In this case, the Veteran's claim for service 
connection for his PTSD was granted and initial ratings were 
assigned in the February 2008 rating decision on appeal.  
Therefore, as the Veteran has appealed with respect to the 
initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) 
notice is required because the purpose that the notice is 
intended to serve has been fulfilled.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).   

Relevant to the duty to assist, the Veteran's service treatment 
and personnel records, as well as VA treatment records have been 
obtained and considered.  The Veteran has not identified any 
additional, outstanding records necessary to decide his pending 
appeal.  In this regard, the Board notes that the record reflects 
that the Veteran is in receipt of Social Security Administration 
(SSA) disability benefits.  Therefore, the RO attempted to obtain 
such records in October 2007 and March 2008.  There has been no 
response to the RO's most recent attempt.  However, the Board 
finds that such records are not relevant to the current issues on 
appeal and, therefore, a remand is not necessary to obtain such 
records.  Specifically, in a July 2005 statement, the Veteran 
indicated that he was in receipt of SSA disability benefits and 
referenced a letter from his physician indicating that he was 
unable to work due to ischemic cardiomyopathy.  Additionally, a 
January 2006 VA treatment record reflects that the Veteran 
reported that he was on SSA disability for his heart.  Moreover, 
at VA examinations conducted throughout the course of the appeal, 
the Veteran reported that he was not working due to his heart 
condition and had left his employment due to a heart attack.  

The Federal Circuit has held that "not all medical records or 
all SSA disability records must be sought-only those that are 
relevant to the [V]eteran's claim.  To conclude that all medical 
records or all SSA disability records are relevant would render 
the word 'relevant' superfluous in the statute [governing VA's 
duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. 
Cir. 2010).  The Federal Circuit further held that "relevant 
records for the purpose of § 5103A are those records that relate 
to the injury for which the claimant is seeking benefits and have 
a reasonable possibility of helping to substantiate the 
[V]eteran's claim."  Id.  In the instant case, the Board finds 
that the outstanding SSA records are not relevant to the 
Veteran's pending claims as they pertain to a nonservice-
connected disability.  As such, the SSA records would not raise a 
reasonable possibility of substantiating the Veteran's claims.  
Therefore, the Board concludes that the outstanding SSA records 
are irrelevant to the instant claims and it is not necessary to 
obtain them.  Furthermore, the Veteran testified at the March 
2009 Board hearing that, as relevant to the current issues on 
appeal, all of his treatment has been through the VA and such 
records are already contained in the claims file.  Therefore, the 
Board finds that VA has satisfied its duty to assist in this 
regard.

The Board further observes that, as relevant to his claim of 
entitlement to service connection for bilateral hearing loss, the 
Veteran was afforded a VA examination in March 2010 in order to 
ascertain the nature and etiology of such disorder.  The Board 
finds that the examination is adequate for adjudicating the 
Veteran's claim in that a full examination was conducted and the 
examiner offered an opinion regarding the etiology of his 
bilateral hearing loss with a supporting rationale.  Likewise, 
the Veteran was afforded VA psychiatric examinations in September 
2008 and March 2010 in order to adjudicate his initial rating 
claim.  The Board finds these examinations to be adequate in 
order to evaluate the Veteran's PTSD as they include an interview 
with the Veteran, a review of the record, and a full mental 
status examination, addressing the relevant rating criteria.  

Additionally, as noted in the Introduction, these issues were 
previously remanded by the Board in June 2009 for further 
development, to include obtaining outstanding VA treatment 
records and affording the Veteran relevant VA examinations.  As 
such requested records were obtained and the Veteran was afforded 
examinations in March 2010, the Board finds that the AOJ 
substantially complied with the June 2009 remand orders and no 
further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claims.

II.  Service Connection Claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where 
there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as 
are recorded in examination reports are considered as noted.  38 
C.F.R. § 3.304(b).  History of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be considered 
together with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, including organic diseases of the nervous system, to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 
4, 1995, opinion, VA's Under Secretary for Health determined that 
it was appropriate to consider high frequency sensorineural 
hearing loss an organic disease of the nervous system and 
therefore a presumptive disability.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims (Court) 
has held that service connection can be granted for hearing loss 
where the Veteran can establish a nexus between his current 
hearing loss and a disability or injury he suffered while he was 
in active service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 
(1992).  The Court has also held that VA regulations do not 
preclude service connection for  hearing loss which first met 
VA's definition of disability after service.  Hensley, supra, at 
159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At his hearings and in documents of record, the Veteran contends 
that his current bilateral hearing loss had its initial onset in 
service as a result of acoustic trauma sustained in service.  He 
relates his hearing loss generally to the noise associated with 
firing of weapons and mortar while stationed in Vietnam and has 
alleged that such has worsened since such time.  Therefore, he 
claims that service connection for bilateral hearing loss is 
warranted.

Although the Veteran contends that his hearing loss was present 
at the time of his separation from service, his service treatment 
records do not demonstrate hearing loss for VA purposes.  In this 
regard, the Board observes that, at the time of his April 1965 
pre-induction examination, he reported ear, noise, or throat 
trouble.  On audiometric examination, the pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
-5
-5
5
LEFT
15
18
5
5
5

The Board observes that service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As above audiological evaluation was 
conducted in April 1965, the Board has converted the ASA units to 
ISO units as shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
5
5
10
LEFT
30
28
15
15
10

Additionally, the March 2010 VA examiner noted that the Veteran's 
April 1965 pre-induction revealed slight hearing loss at 6000 
Hertz in the right ear (mild hearing loss at 6000 Hertz in the 
right ear if ASA is converted to ISO) and hearing within normal 
otherwise in the bilateral ears (slight to mild low frequency 
hearing loss bilaterally if ASA to ISO conversion is applied).  
The Board observes that, despite the fact that such audiogram 
objectively demonstrated slight or mild hearing loss, it does not 
rise to the level of a disability for VA purposes.  See 38 C.F.R. 
§ 3.385.  Therefore, the Veteran is presumed sound with respect 
to his bilateral hearing acuity.   Moreover, despite the fact 
that he reported ear, noise, or throat trouble at the time of his 
pre-induction examination, the Board finds that such does not 
rise to the level of clear and unmistakable evidence.  Therefore, 
the presumption of soundness as related to the Veteran's 
bilateral hearing acuity has not been rebutted.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

At the time of the Veteran's July 1967 separation examination, he 
again reported ear, noise, or throat trouble.  The physician 
indicated that such existed prior to active duty and the Veteran 
had reported similar responses at the time of his induction 
examination.  His separation examination reflects that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
-
5
LEFT
0
0
0
-
0

As the above audiological evaluation was conducted in July 1967, 
the Board has converted the ASA units to ISO units as shown 
below:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
-
10
LEFT
15
10
10
-
5

Additionally, the March 2010 VA examiner noted that the Veteran's 
July 1967 separation examination revealed hearing within normal 
limits bilaterally from 250 to 8000 Hertz (under both ASA and ISO 
standards).

Despite the fact that the Veteran's service treatment records are 
negative for objective evidence of a bilateral hearing loss 
disability as defined by VA regulations, he is competent to 
assert the occurrence of an in-service injury, i.e., exposure to 
acoustic trauma.  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).   

Post-service records reflect a hearing loss disability for VA 
purposes; however, as the first diagnosis of such was not until 
November 2002, approximately thirty-five years after the 
Veteran's service discharge, the Board finds that presumptive 
service connection for such disorder is not warranted.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In this 
regard, a November 2002 VA treatment record reveals a diagnosis 
of bilateral moderate to severe high frequency sensorineural 
hearing loss.  Additionally, it was noted that the Veteran 
reported known bilateral hearing loss since his military service 
since being told at the time of his discharge that his hearing 
was "not 100%."  He associated the onset of his hearing loss to 
excessive noise exposure from "105's."  Also, in March 2007, 
the Veteran was diagnosed with normal hearing to 2000 Hertz 
sloping to a moderate to severe sensorineural hearing loss 
bilaterally.  In October 2007, he was provided with hearing aids.  

At the March 2010 VA examination, the examiner interviewed the 
Veteran, reviewed the claims file, and conducted an audiologic 
evaluation.  The examiner noted that the Veteran stated that his 
hearing loss began in service.  Specifically, he reported noise 
exposure in the military consisting of machine guns, mortar 
attacks, and 105 Howitzers without hearing protection.  He also 
indicated that, as a civilian, he had intermittent exposure to 
printing equipment for about 20 years without hearing protection.  
Following an audiologic examination, the examiner diagnosed 
normal to severe bilateral sensorineural hearing loss.  He 
indicated that the Veteran had hearing within normal limits 
through 2000 Hertz bilaterally, with moderately severe to severe 
hearing loss at 3000 Hertz and above.  

Thereafter, the examiner opined that it was less likely as not 
(less than 50/50 probability) that the Veteran's bilateral 
hearing loss was caused by or a result of his period of active 
service, including exposure to hazardous noise during service.  
The examiner noted that the Veteran reported the onset of hearing 
loss in service; however, his hearing was within normal limits 
from 250 to 8000 Hertz at separation.  He indicated that that the 
September 2005 Institute of Medicine Report on noise exposure in 
the military, "Noise and Military Service-Implications for 
Hearing Loss and Tinnitus," concluded that, based on current 
knowledge, noise-induced hearing loss occurs immediately, i.e., 
there is no scientific support for delayed onset noise-induced 
hearing loss weeks, months, or years after the exposure event.  
The examiner further stated that, as the Veteran's hearing was 
within normal limits at separation, it was his clinical opinion 
that his hearing loss was less likely as not caused by or a 
result of his period of active military service, including 
exposure to hazardous noise during that service, and is more 
likely due to other etiologies such as ageing, hypertension, and 
occupational noise exposure.

The Board accords great probative weight to the March 2010 VA 
examiner's opinion that the Veteran's currently diagnosed 
bilateral hearing loss was not caused by or a result of his 
military service, to include his in-service noise exposure.  In 
this regard, the examiner interviewed the Veteran, reviewed the 
claims file, and conducted an audiologic evaluation prior to 
offering his opinion.  Moreover, the examiner included reference 
to governing principles in arriving at his opinion and explained 
the rationale for such opinion.  As such, the Board finds that 
the March 2010 VA examiner's opinion contained clear conclusions 
with supporting data as well as a reasoned medical explanation 
connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) 
("[A]medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions").  As such, the Board accords great probative weight to 
the March 2010 VA examiner's opinion.

The Board notes that the Veteran has contended on his own behalf 
that his bilateral hearing loss is related to his military 
service.  Lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and a 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's bilateral 
hearing loss and any instance of his military service to be 
complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007) (although the claimant is competent in certain situations 
to provide a diagnosis of a simple condition such as a broken leg 
or varicose veins, the claimant is not competent to provide 
evidence as to more complex medical questions).  Additionally, in 
a single-judge Memorandum Decision issued by the Court, it was 
noted that "in the absence of any medical evidence, the record 
must provide some evidence beyond an appellant's own conclusory 
statements regarding causation to establish that the appellant 
suffered from an event, injury or disease in service."  
Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. 
May 10, 2010).  While the Board recognizes that such single judge 
decisions carry no precedential weight, they may be relied upon 
for any persuasiveness or reasoning they contain.  See Bethea v. 
Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service 
noise exposure and difficulty hearing, the Board accords his 
statements regarding the etiology of such disorders little 
probative value as he is not competent to opine on such a complex 
medical question.  Specifically, where the determinative issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 
(1999).  The Veteran has offered only conclusory statements 
regarding the relationship between his military service and his 
current bilateral hearing loss.  Moreover, the Veteran never 
addressed the potential effect his post-service occupational 
noise exposure, aging, and hypertension had on his disorder.  In 
contrast, the VA examiner took into consideration all the 
relevant facts in providing an opinion, to include the Veteran's 
in-service and post-service noise exposure, as well as his age 
and other medical conditions, to include hypertension.  Moreover, 
the VA examiner cited current medical principles regarding the 
relationship between military noise exposure and hearing loss.  
Therefore, the Board accords greater probative weight to the 
March 2010 VA examiner's opinion.

Moreover, to the extent that the Veteran has contended that he 
has experienced bilateral hearing loss since his service 
discharge, the Board finds such statements to lack credibility 
and, therefore, accords no probative weight to such contention.  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995). 

In the instant case, the Board finds the Veteran's statements 
regarding continuity of symptomatology to be not credible as they 
are inconsistent with the other evidence of record.  
Specifically, while the Veteran reported having difficulty 
hearing in 1967, on a Veteran's Application for Compensation 
and/or Pension, submitted in October 1967, he did not claim 
service connection for bilateral hearing loss.  Rather, he only 
sought compensation for a left leg disorder.  Moreover, at a 
November 1967 VA examination, the Veteran did not report any 
difficulty hearing and none was noted.  Therefore, despite the 
Veteran's subsequent statements, made in connection with his 
current claim for VA benefits, that he has had hearing difficulty 
since service are inconsistent with the contemporary evidence.

Consequently, based on the foregoing evidence, the Board finds 
that the Veteran's statements regarding continuity of 
symptomatology to be not credible.  Therefore, the weight of the 
evidence reflects that the Veteran's bilateral hearing loss was 
not a result of his active duty service.  As the preponderance of 
the evidence is against the Veteran's claim, the benefit of the 
doubt doctrine does not apply and the claim must be denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Initial Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  See Fenderson, supra.

The Veteran is service-connected for PTSD, which has been 
evaluated as 10 percent disabling, effective December 31, 2002; 
30 percent disabling, effective April 23, 2004; and 50 percent 
disabling, effective October 22, 2007.  At his hearings and in 
documents of record, the Veteran contends that his PTSD is more 
severe than the currently assigned ratings and, as such, he is 
entitled to higher initial ratings.

The Veteran's PTSD is currently evaluated under the General 
Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under such regulations, ratings are 
assigned according to the manifestation of particular symptoms.  
The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the Diagnostic 
Code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A 10 percent disability rating requires occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication. 

A 30 percent disability rating is warranted for occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent disability rating requires occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

The criteria for a 70 percent rating are: occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

The criteria for a 100 percent rating are: total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

The Board notes that the evidence of record shows various 
nonservice-connected psychiatric diagnoses in addition to the 
Veteran's service-connected PTSD.  Where records have not 
specifically indicated what symptoms are attributable only to 
these nonservice-connected disabilities the Board will, for the 
limited purpose of this decision, attribute psychiatric signs and 
symptoms to his service-connected anxiety disorder.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it 
is not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. § 
3.102, which requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, clearly dictates that such signs 
and symptoms be attributed to the service-connected condition).

Following a review of the evidence of record, the Board finds 
that the Veteran is not entitled to an initial rating in excess 
of 10 percent for his PTSD for the period prior to April 23, 
2004, or an initial rating in excess of 30 percent for the period 
from April 23, 2004, to January 30, 2006.  However, as of January 
31, 2006, the date of a VA treatment record showing increased 
symptoms, the Board finds that an initial rating of 50 percent, 
but no higher, is warranted.   

A September 2002 VA treatment record reveals that the Veteran had 
nightmares, flashbacks, sleep problems, and crying spells.  In 
October 2002, the Veteran complained of dreams, frustration, and 
thoughts of Vietnam.  It was observed that, if the Veteran felt 
himself getting 'crazy,' he controlled himself.  On mental status 
examination, he was dressed neatly and spoke well, with some 
hesitation.  The Veteran's thought process revealed no formal 
thought disorder or looseness of associations.  There was no 
suicidal or homicidal ideation, delusions, or hallucinations.  
His judgment and insight were good.  He was oriented to time, 
place, and person.  The Veteran's recent and remote memory, 
attention span and concentration, and fund of knowledge were 
good.  The Veteran's mood revealed some depression and he had a 
constricted affect.  

VA treatment records dated between October 2002 and July 2004 
reflects that the Veteran had difficulty sleeping and complained 
of feeling depressed, stressed, and frustrated.  He was treated 
with medication.  In April 2004, it was noted that his symptoms 
had increased and, therefore, as did his medication.  A June 2004 
statement from the Veteran's VA treating psychiatrist reflects 
that the Veteran was receiving treatment for combat-related PTSD 
for the prior two years and continued to suffer nightmares.

Treatment records dated in 2005 are scant for PTSD complaints or 
treatment.  In this regard, a May 2005 record shows that the 
Veteran denied depression, anxiety, and insomnia.  In October 
2005, it was noted that the Veteran's judgment and insight were 
within normal limits.  He was alert and oriented times three.  
His recent and remote memory were intact.  No mood disorder was 
noted and he had an appropriate affect.  However, in December 
2005, it was noted that the Veteran joined group therapy for 
PTSD.

A January 31, 2006, VA treatment record reveals that complaints 
of problems sleeping, nightmares, social withdrawal, flashbacks, 
intrusive thoughts, and anger.  The Veteran denied a history of 
suicide attempts, but reported a history of violence.  Upon 
mental status examination, he was accurately oriented to person, 
time, and reason for the appointment.  Grooming and hygiene were 
appropriate.  Eye contact was positive.  The Veteran's affect was 
appropriate and his mood was dysthymic and tense.  Memory for 
recent and remote events appeared intact.  Suicidal and homicidal 
ideation were denied.  The Veteran's thoughts were lucid and 
fluid.  His speech was within normal limits in rate, volume, and 
prosody.  Intelligence was average and insight into his condition 
appeared good.  Social judgment appeared within normal limits.  
Abstract reasoning was intact.  No deficits were noted in the 
Veteran's language skills or memory.  PTSD by history was 
diagnosed.

A March 2006 VA treatment record reveals that the Veteran related 
his history in very circumstantial and often tangential manner.  
He spontaneously volunteered much information that was only 
marginally related to questions.  The treatment provider noted 
that it appeared from information received from the Veteran and a 
review of notes from his previous psychiatrist that he was 
suffering from fairly severe symptoms of combat-related PTSD and 
possible sequelae of a traumatic brain injury.  The Veteran was 
noted to be socially isolated and had problems with increased 
irritability and temper outbursts.  Sleep was severely disrupted.  
The Veteran had chronic frustration and anger at the government.  
He denied depression as well as suicidal and homicidal ideation.  
It was noted that the Veteran got along okay with his wife of 
many years.  Significant issues, symptoms, and problems included 
isolating, withdrawal, irritability, and insomnia.  There were no 
psychotic symptoms.  Upon mental status examination, the Veteran 
was alert and oriented times four with clear sensorium.  Dress, 
grooming, and hygiene were okay.  The Veteran was pleasant and 
cooperative.  He was hyperverbal without speech pressure.  The 
Veteran had circumstantial thoughts with mild short term memory 
impairment.  There were no delusions, or auditory or visual 
hallucinations.  The Veteran specifically denied suicidal and 
homicidal ideation.  Insight and judgment were fair.  The 
Veteran's intelligence was within normal limits and he was 
competent.  He was placed on medication for anxiety, tension, and 
insomnia.  

A March 2006 VA anger management group record reflects that the 
Veteran denied domestic violence, isolative behaviors, and 
violence in the workplace.  He also displayed pressured speech, 
some agitation, and reddened in the face.  He was easily calmed 
by being made aware of his response.  The Veteran admitted to 
verbal aggression and, at times, abusive language, but was not 
violent.  He found his own thought process disturbing at times 
with frequent destruction fantasies.  It was noted that the 
Veteran isolated and depended on his wife to moderate his social 
responses.

A May 2006 VA treatment record reveals that the Veteran seemed 
confused and irritated.  Upon mental status examination, he was 
alert and oriented times four with clear sensorium.  His mood was 
somewhat irritable and dysphoric with constricted but congruent 
affect.  Speech was spontaneous and circumstantial.  There were 
no delusions, or auditory or visual hallucinations.  The  Veteran 
specifically denied suicidal and homicidal ideation.  Insight and 
judgment were fair.

In April 2006, the Veteran reported sleep problems, nightmares, 
and intrusive symptoms.  He continued with his group therapy for 
anger management.  In September 2006, it was again noted that the 
Veteran had difficulty sleeping, nightmares, and problems with 
anger.  Additional records dated in 2006 reflect continued group 
therapy for anger management.

A March 2007 VA treatment record reflects that, upon mental 
status examination, the Veteran was alert and oriented times four 
with clear sensorium.  His dress, grooming, and hygiene were 
okay.  He was pleasant and cooperative.  The Veteran was 
hyperverbal without speech pressure.  He had rambling, tangential 
thought process.  There was some short term memory impairment.  
There were no delusions, or auditory or visual hallucinations.  
The Veteran specifically denied suicidal and homicidal ideation.  
Insight and judgment were fair.  The Veteran's intelligence was 
within normal limits and he was competent.  His medication for 
anxiety, nightmares, and muscle tension was increased.  

A July 2007 VA treatment record reflects that the Veteran was 
referred for a neuropsychological assessment at which time he 
complained of memory loss and anxiety.  His mood was anxious and 
his affect was anxious and labile.  The Veteran's sleep was poor 
and his appetite was good.  He had severe depression and had 
suicidal and/or homicidal thoughts in the past, but denied 
current thought, intent, or plan.  At the time of the assessment, 
the Veteran presented as neatly dressed and adequately groomed.  
He was able to maintain appropriate concentration and attention 
throughout the evaluation.  The Veteran's spontaneous speech was 
relevant, fluent, and coherent.  He was able to recall remote 
events accurately.  At no point did he display disinhibited or 
inappropriate behaviors.  Following neuropsychological testing, 
the examiner noted that the Veteran exhibited diminished effort 
and was noted to over endorse symptoms on previous psychological 
testing.  The results of the current examination were noted to 
demonstrate diminished memory, fluency, attention, and executive 
function.  The examiner noted that the Veteran's anxiety and 
diminished effort make the validity of the testing highly 
questionable, but he did report ongoing depression and anxiety.  

A July 2007 psychiatry treatment record reveals that the 
Veteran's symptoms had not changed since the last appointment.  
He remained irritable, somewhat at loose ends, and had difficulty 
organizing his thoughts and actions.  It was unclear to what 
extent his symptoms were related to anxiety, poor cerebral 
perfusion, and possible to remote mild traumatic brain injury.  
Upon mental status examination, the Veteran was alert and 
oriented times four with clear sensorium.  His dress, grooming, 
and hygiene were casual, but within normal limits.  He was 
pleasant and cooperative, but with controlled irritability.  The 
Veteran had rambling, tangential thought process.  There was some 
short term memory impairment.  There were no delusions, or 
auditory or visual hallucinations.  The Veteran specifically 
denied suicidal and homicidal ideation.  Insight and judgment 
were fair.  The Veteran's intelligence was within normal limits 
and he was competent.  His medication for anxiety, nightmares, 
and muscle tension was increased.

In October 2007, the Veteran was seen for combat-related PTSD, 
severe anxiety, irritability, and cognitive impairment.  He had 
marked difficulty focusing his thoughts in a coherent fashion.  
The Veteran had low frustration tolerance and marked stress 
intolerance.  Upon mental status examination, he was alert and 
oriented times four with clear sensorium.  The Veteran's dress, 
grooming, and hygiene were casual, but within normal limits.  He 
was pleasant and cooperative, but with marked anxiety and 
marginally controlled irritability.  The Veteran had rambling, 
tangential thought process.  There was some short term memory 
impairment.  There was paranoia, but there were no fixed 
delusions, or auditory or visual hallucinations.  The Veteran 
specifically denied suicidal and homicidal ideation.  Insight and 
judgment were fair.  The Veteran's intelligence was within normal 
limits and he was competent.  He was assigned a Global Assessment 
of Functioning (GAF) score of 48.

A February 2008 VA treatment record reflects that the Veteran had 
very severe symptoms of PTSD.  He complained of difficulty 
sleeping, nightmares, mood swings (including anger at his wife), 
depression, anxiety, hypervigilence, and exaggerated startle 
response.  The Veteran's treatment provider noted that a letter 
sent by the Veteran's wife stated that, on some days, she had to 
tell him to shower and shave.  He completely isolated himself 
from others, but did have a couple of activities that he enjoyed 
and that helped him to keep busy and relax.  The Veteran's sleep 
was noted to be very poor.  He was well-groomed and his speech 
had a mild stutter.  The Veteran's thought content was relevant.  
He had nightmares, but denied flashbacks.  His thought process 
was rational, but somewhat tangential.  His mood was very anxious 
and depressed.  The Veteran's affect was appropriate and his 
cognition was grossly intact.  There were no suicidal or 
homicidal ideation or plan.  The diagnosis was chronic, severe, 
combat-related PTSD.  He was assigned a GAF score of 40.

In March 2008, the Veteran complained of nightmares, anger 
getting close to violence, flashbacks, hypervigilence, crying 
spells, and severe anxiety.  His sleep was poor.  The Veteran's 
appearance was well-groomed and his speech was normal.  His 
thought content revealed relevant, intrusive thoughts.  He had 
nightmares and flashbacks.  The Veteran's thought process was 
described as mostly goal-directed, but sometimes confused.  His 
mood was labile, depressed, anxious, and angry.  The Veteran's 
affect was appropriate and his cognition was grossly intact.  He 
did not have suicidal or homicidal ideations or plans, but often 
wished he would not wake up.  Severe combat-related PTSD was 
diagnosed and a GAF score of 35 was assigned.

An April 2008 record shows that the Veteran was very symptomatic.  
He had extreme mood swings and could not tolerate being out in 
public.  Mental status examination was identical to that noted in 
March 2008, but his mood was described as anxious depressed, and 
explosive temper and he denied suicidal or homicidal ideation or 
plan.  A GAF score of 35 was assigned.  Likewise, in May 2008, 
the Veteran's mental status examination remained the same with 
the exception that his sleep was noted to be good with medication 
and his mood was anxious but not depressed and he denied suicidal 
or homicidal ideation or plan.  A GAF score of 39 was assigned.  

A July 2008 VA treatment record reflects complaints of an angry 
outburst and difficulty sleeping.  The Veteran's sleep was noted 
to be fair.  He was well-groomed and his speech was normal.  His 
thought content was relevant.  He had nightmares.  The Veteran's 
thought process was rational and goal-directed.  His mood was 
anxious, depressed, irritable, and easily angered.  The Veteran's 
affect was appropriate and his cognition was grossly intact.  He 
had no suicidal or homicidal ideations or plan.  A GAF score of 
39 was assigned.  Additional records dated in 2008 reflect group 
therapy for anger management.

At the September 2008 VA examination, it was noted that the 
Veteran had been married for forty years and had one current 
friend.  He reported that he had limited contact with his 
children and that his wife had to remind him to shower and shave.  
There was no history of suicide attempts or 
violence/assaultiveness.  Upon mental status examination, the 
Veteran was clean, neatly groomed, and appropriately and casually 
dressed.  His psychomotor activity was unremarkable.  The 
Veteran's speech was unremarkable, spontaneous, clear, and 
coherent.  His affect was constricted and he described his mood 
as "I got an empty feeling."  The Veteran's attention was 
intact and he was oriented to person, time, and place.  His 
thought process and thought content were unremarkable.  There 
were no delusions.  Regarding judgment, it was noted that the 
Veteran understood the outcome of his behavior.  His intelligence 
was average and, regarding insight, he partially understood that 
he has a problem.  The Veteran was noted to have a sleep 
impairment.  There were no hallucinations, inappropriate 
behavior, obsessive/ritualistic behavior, panic attacks, 
homicidal or suicidal thoughts, or episodes of violence.  His 
impulse control was poor.  The examiner noted that the Veteran 
was able to maintain minimum personal hygiene.  His remote, 
recent, and immediate memory was normal.  

The examiner observed that the Veteran had had recurrent and 
intrusive distressing recollections and dreams of his stressors, 
made efforts to avoid thoughts, feelings, conversations, 
activities, places, or people that are associated with the trauma 
or arouse the trauma, had a restricted range of affect, had 
difficulty falling or staying asleep, irritability or outbursts 
of anger, difficulty concentrating, and hypervigilence.  He 
further noted that the Veteran had intrusive memories, 
nightmares, and physical reactions triggered by cues of trauma.  
The Veteran also attempted to avoid thinking or talking about the 
trauma, had mild restricted range of affect, difficulty sleeping, 
irritability/anger, mild concentration problems, hypervigilence, 
and a vague startle response.  Additionally, the examiner noted 
that the Veteran had intrusive memories, nightmares, and 
hypervigilence.  There were no apparent periods of full 
remission.  

It was noted that the Veteran retired in 2003 due to a medical 
(physical) problem in that he had a heart attack.  An Axis I 
diagnosis of chronic PTSD was provided and a GAF score of 55 was 
assigned.  The examiner determined that the Veteran was not 
unemployable due to PTSD.  He noted that the Veteran reported 
marital conflict in part due to his anger and having only one 
close friend.  The examiner concluded that there was not total 
occupational and social impairment due to PTSD signs and 
symptoms, and that such signs and symptoms do not result in 
deficiencies in the areas of judgment, thinking, family 
relations, work, mood, or school.  However, he did find that 
there was reduced reliability and productivity due to PTSD 
symptoms in that the Veteran had marital conflict and anger 
outbursts.  

An October 2008 VA treatment record reflects complaints of severe 
anxiety, irritability, and cognitive impairment.  He reported 
that his sleep and anger control improved on medication, but he 
still had enormous amounts of free-floating anxiety, which 
severely limited his contact and activities, and struggled with 
fluctuating depression, anger, and anxiety.  He continued to 
experience mild but significant cognitive impairment related to 
PTSD and anxiety symptoms.  It was noted that he had experienced 
a panic attack at his granddaughter's first communion.  Upon 
mental status examination, the Veteran was alert and oriented 
times four with clear sensorium.  He was unshaven and his 
grooming was casual, but within normal limits.  The Veteran was 
pleasant and cooperative, but with persistent, marked anxiety, 
significant tension, and marginally controlled irritability.  His 
thought process was rambling and tangential and his thought 
content was preoccupied with controlling his PTSD symptoms and 
the effect of such on his wife.  The Veteran had persistent short 
term memory impairment and paranoia but no fixed delusions.  
There were no auditory or visual hallucinations.  He specifically 
denied suicidal and homicidal ideation.  Insight and judgment 
were fair.  Intelligence was normal and he was competent.  A GAF 
score of 46 was assigned.

In a March 2009 statement, the Veteran's spouse reported 
instances of being in public with the Veteran and described 
situations where the Veteran experienced outbursts or difficulty 
being around people.  Additionally, in a March 2009 statement, 
the Veteran described his symptoms of becoming easily irritated, 
continuous outbursts of anger and anxiety, isolation, and 
indifference to his appearance.  Likewise, at the March 2009 
Board hearing, the Veteran and his spouse described his symptoms 
of being withdrawn and easily upset.

A May 2009 VA treatment record reflects that the Veteran was seen 
for severe anxiety, irritability, and cognitive impairment.  It 
was noted that the Veteran was anxious and demonstrated some 
paranoia.  It was also observed that his medications had been 
increased.  Upon mental status examination, he was alert and 
oriented times four with clear sensorium.  His mood was baseline 
moderately anxious and somewhat depressed with constricted, 
congruent affect.  Speech was spontaneous, logical, relevant, and 
goal-directed.  There were no delusions, or auditory or visual 
hallucinations.  Insight and judgment were fair to good.  The 
Veteran specifically denied suicidal and homicidal ideation and, 
although always apprehensive, was still hopeful about the future.  
He was noted to be competent.  A GAF score of 45 was assigned.

A separate May 2009 VA treatment record reveals that the Veteran 
was alert and oriented times four.  He was calm, pleasant, and 
cooperative.  He interacted well with the nurse and the 
conversation was appropriate for the topic.  Thought processes 
were linear and goal-directed.  The Veteran had a euthymic affect 
with congruent mood.  He denied suicidal and homicidal ideations.  
The Veteran had good eye contact and was well groomed with good 
hygiene.  

A March 2010 VA treatment record reveals complaints of increased 
nightmares, daily flashbacks, and intrusive thoughts.  The 
Veteran was demonstrably hyperaroused and displayed difficulty 
tracking thoughts, loses words, and 'forgets' mid-sentence.  He 
reported having one acquaintance and felt distanced from his 
children.  The Veteran indicated that he only trusted his wife.  
It was noted that the Veteran's wife accompanied him in public as 
he had panic attacks when in any confined place.  Upon mental 
status examination, the Veteran was accurately oriented times 
four.  Grooming, attire, and hygiene were good.  He was dressed 
appropriately.  A GAF score of 48 was assigned.

At the March 2010 VA examination, it was noted that the Veteran 
had a mild depressed mood every day.  He had been married for 
approximately 40 years and, while his wife was supportive, he was 
argumentative at times.  They had two children.  The Veteran 
denied having any friends since his military service, but the 
examiner noted that he had reported that he had one friend at the 
September 2008 VA examination.  The Veteran had no history of 
suicide attempts or violence/assaultiveness.  

Upon mental status examination, he was clean, and appropriately 
and casually dressed.  His psychomotor activity was unremarkable 
and his speech was unremarkable, spontaneous, clear, and 
coherent.  The Veteran's attitude toward the examiner was 
attentive.  His affect was inappropriate and agitated.  The 
Veteran's mood was labile.  He was oriented to person and place, 
but was not intact to time as he missed the correct date by a 
day.  The Veteran's thought process was circumstantial and his 
thought content was unremarkable.  There were no delusions.  
Regarding judgment, it was noted that the Veteran understood the 
outcome of his behavior.  His intelligence was below average and, 
regarding insight, he partially understood that he has a problem.  
The Veteran was noted to have a sleep impairment.  There were no 
hallucinations, inappropriate behavior, or obsessive/ritualistic 
behavior.  It was noted that he was not able to interpret a 
proverb appropriately.  The Veteran had panic attacks in that he 
felt panicky in enclosed places.  There were no homicidal 
thoughts, but suicidal thoughts were present.  In this regard, 
the examiner noted that the Veteran did not have suicidal 
thoughts at present, rather he had passive thoughts in the past, 
but no actual attempts.  He had fair impulse control and there 
were no episodes of violence.  The Veteran was able to maintain 
minimum personal hygiene and had no problems with activities of 
daily living due to his mental disorder.  The examiner was able 
to assess the Veteran's remote and recent memory, but his 
immediate memory was normal.  

The examiner observed that the Veteran had had recurrent and 
intrusive distressing recollections and dreams of his stressors, 
made efforts to avoid thoughts, feelings, conversations, 
activities, places, or people that are associated with the trauma 
or arouse the trauma, had a markedly diminished interest or 
participation in significant activities, had difficulty falling 
or staying asleep, irritability or outbursts of anger, difficulty 
concentrating, hypervigilence, and exaggerated startle response.  
He further noted that the Veteran had intrusive memories and 
nightmares.  The Veteran also attempted to avoid thinking or 
talking about the trauma and triggers that precipitated 
distressful memories of the trauma, mild anhedonia, detachment, 
difficulty sleeping, irritability/anger, mild concentration 
problems, hypervigilence, and a startle response.  Additionally, 
the examiner noted that the Veteran had intrusive memories and 
exaggerated startle response.  There were no apparent periods of 
full remission.  

It was noted that the Veteran retired in 2003 due to a medical 
(physical) problem of a heart condition.  An Axis I diagnosis of 
chronic PTSD was provided and a GAF score of 55 was assigned.  
The examiner indicated that there were no significant changes in 
occupational or social functioning since the Veteran's September 
2008 VA examination.  He also determined that there was not total 
occupational and social impairment due to PTSD signs and 
symptoms, and that such signs and symptoms do not result in 
deficiencies in the areas of judgment, thinking, family 
relations, work, mood, or school.  The examiner further concluded 
that there was no reduced reliability and productivity due to 
PTSD symptoms.  However, he did find that there was occasional 
decrease in work efficiency with intermittent periods of 
inability to perform occupational tasks due to PTSD signs and 
symptoms of mild anhedonia, irritability, and hypervigilence, but 
there was generally satisfactory functioning (routine behavior, 
self-care, and conversation normal).  The examiner further noted 
that, after a review of the record, an interview with the 
Veteran, and a mental status examination, that it was his opinion 
that the Veteran was not unemployable due to his PTSD.  In this 
regard, he noted that the Veteran reported that he had been 
unable to work since he suffered from a heart attack in 2003, but 
his PTSD symptoms were not severe enough to prevent him from 
being able to work.

A March 2010 VA treatment record dated subsequent to the VA 
examination reflects that the Veteran was accurately oriented 
times four.  His grooming, attire, and hygiene were good and he 
was dressed appropriately.  Eye contact was positive.  The 
Veteran presented as polite, cooperative, and open.  Mood was 
"better this week" with constricted affect.  He denied any 
suicidal or homicidal ideation, or auditory or visual 
hallucinations.  Thought process was logical, though tangential 
at times, content was relevant and appropriate.  There was no 
evidence of thought disorder or psychosis.  Speech was clear and 
articulate, within normal limits in volume and prosody, with a 
more rapid rate.  Intelligence was estimated to be average.  
Insight into condition and social judgment appeared adequate.  No 
deficits were noted in recent or remote memory.  A GAF score of 
50 was assigned.



A.	Period prior to April 23, 2004

For the period prior to April 23, 2004, the Board finds that the 
Veteran's PTSD is manifested by nightmares, flashbacks, 
difficulty sleeping, crying spells, and depressed, stressed, and 
frustrated feelings, with depressed mood and constricted affect 
on examination, without evidence of more severe symptomatology 
warranting a higher rating.    

In this regard, the evidence, as discussed in detail above, fails 
to demonstrate that the Veteran's PTSD is manifested by 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment, 
or mild memory loss.  While VA treatment records show that the 
Veteran had nightmares, flashbacks, difficulty sleeping, crying 
spells, and depressed, stressed, and frustrated feelings, the 
Board finds that such symptomatology, taken as a whole and in 
combination with the objective mental status examination, does 
not more nearly approximate a 30 percent rating.  

In this regard, an October 2002 mental status examination 
revealed that the Veteran's appearance was neat and he spoke 
well, albeit with some hesitation.  Also, while his mood revealed 
some depression and he had a constricted affect, the remainder of 
the examination was essentially normal.  In this regard, while a 
depressed mood and chronic sleep impairment are considered in the 
rating criteria for a 30 percent evaluation, the Board finds 
that, in the absence of additional symptomatology more nearly 
approximating such a rating, the Veteran is not entitled to an 
initial rating in excess of 10 percent during this time period.  
Moreover, in June 2004, the Veteran's treating VA psychiatrist 
reported symptomatology consisting solely of nightmares.  
Furthermore, VA treatment records dated during such time period 
fail to show that the Veteran suffered from more severe 
symptomatology and, in fact, demonstrate only that he was treated 
with medication for his complaints of difficulty sleeping and his 
depressed, stressed, and frustrated feelings.  Therefore, in the 
absence of symptomatology more nearly approximating a 30 percent 
rating, the Board finds that the Veteran is not entitled to a 
rating in excess of 10 percent for the period prior to April 23, 
2004.

Moreover, the Board finds that, during such time period, the 
Veteran's PTSD symptomatology, described above, does not more 
nearly approximate a 50, 70, or 100 percent rating.  
Specifically, there is no evidence that the Veteran has 
occupational and social impairment with reduced reliability and 
productivity or with deficiencies in most areas, or, total 
occupational and social impairment.  In this regard, the evidence 
pertaining to the period prior to April 23, 2004, fails to 
demonstrate symptomatology such as flattened affect; impaired 
speech; panic attacks; difficulty understanding complex commands; 
impairment of memory, judgment, or abstract thinking; 
disturbances of motivation and mood; suicidal ideation; 
obsessional rituals; near-continuous panic or depression; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; gross impairment in thought 
processes or communication; delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hearing self or 
others; inability to perform activities of daily living; 
disorientation to time or place; or memory loss.  

Therefore, the Veteran is not entitled to an initial rating in 
excess of 10 percent for his PTSD for the period prior to April 
23, 2004.

B.	Period from April 23, 2004, to January 30, 2006

For the period from April 23, 2004, to January 30, 2006, the 
Board finds that the Veteran's PTSD is manifested by increased 
complaints of difficulty sleeping, nightmares, and feeling 
depressed, stressed, and frustrated with a congruent increase in 
medication, without evidence of more severe symptomatology 
warranting a higher rating.    

In this regard, the evidence, as discussed in detail above, fails 
to demonstrate that the Veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understand complex 
commands; impairment of short- and long-term memory; impaired 
judgment or abstract thinking; disturbances of mood or 
motivation; or difficulty in establishing and maintaining 
effective work and social relationships.  

Specifically, records dated during this period reveal increased 
complaints of difficulty sleeping, nightmares, and feeling 
depressed, stressed, and frustrated with a congruent increase in 
medication.  However, mental status examinations during such 
period were normal.  Therefore, absent symptomatology more nearly 
approximating a 50 percent rating, the Board finds that the 
Veteran is not entitled to a rating in excess of 30 percent for 
the period from April 23, 2004, to January 30, 2006.

Moreover, the Board finds that, during such time period, the 
Veteran's PTSD symptomatology, described above, does not more 
nearly approximate a 70 or 100 percent rating.  Specifically, 
there is no evidence that the Veteran has occupational and social 
impairment with deficiencies in most areas or total occupational 
and social impairment.  In this regard, the evidence pertaining 
to the period beginning April 23, 2004, fails to demonstrate 
symptomatology such as suicidal ideation; obsessional rituals; 
near-continuous panic or depression; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; gross impairment in thought processes or communication; 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hearing self or others; inability to perform 
activities of daily living; disorientation to time or place; or 
memory loss.  

Therefore, the Veteran is not entitled to an initial rating in 
excess of 30 percent for his PTSD for the period from April 23, 
2004, to January 30, 2006.

C.	Period beginning January 31, 2006

The Board observes that the RO awarded the Veteran an initial 50 
percent rating for his PTSD beginning October 22, 2007.  However, 
upon a review of the record, the Board finds that his PTSD 
warrants an initial rating of 50 percent effective January 31, 
2006, the date of a VA treatment record demonstrating increased 
symptomatology.  However, for the reasons articulated below, the 
Board finds that an initial rating in excess of 50 percent for 
the period beginning January 31, 2006, is not warranted.

For this period, the Veteran's PTSD is manifested by difficulty 
sleeping; nightmares; social withdrawal/isolation; flashbacks; 
intrusive thoughts; anger; irritability with temper outbursts; 
moods variously described as dysthymic and tense, irritable and 
dysphoric, anxious, labile, depressed, anxious, and angry; 
circumstantial thoughts; rambling and tangential thought process; 
mild short term memory impairment; affect variously described as 
constricted but congruent, anxious and labile, inappropriate and 
agitated; circumstantial speech; reported past suicidal/homicidal 
thoughts; paranoia; poor impulse control; mood swings; 
exaggerated startle response; mild concentration problems; 
intrusive memories; hypervigilence; depression; anxiety; panic 
attacks; hyperarousal; mild anhedonia; and detachment, without 
evidence of more severe symptomatology warranting a higher 
rating.   

Specifically, while the evidence reflects the above-noted 
symptoms, the evidence fails to demonstrate that the Veteran's 
PTSD is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as 
suicidal ideation; obsessional rituals; near-continuous panic or 
depression; impaired impulse control; spatial disorientation; 
neglect of personal appearance and hygiene; or an inability to 
establish and maintain effective relationships.  

In this regard, the Board observes that, while the Veteran 
reported past suicidal ideation and stated that he often wished 
he would not wake up, he denied any current suicidal thought, 
intent, or plan throughout this period.  Additionally, the record 
fails to reveal any obsessional rituals, which the Veteran denied 
at the time of his September 2008 and March 2010 VA examinations.  
Regarding the Veteran's speech, while it has been described as 
hyperverbal, pressured, circumstantial, and with a mild stutter 
at times during this period, majority of the time it was noted to 
be within normal limits.  Moreover, it has never been described 
as illogical, obscure, or irrelevant.  Additionally, while the 
record reflects symptoms of panic and depression, there is no 
evidence that such is near-continuous or that it affects his 
ability to function independently, appropriately, and 
effectively.  Regarding impaired impulse control, the record 
reflects conflicting reports.  Specifically, while the Veteran 
has consistently reported irritability with temper outbursts and 
it was noted that he had poor impulse control at the September 
2008 VA examination, he has also reported a history of violence 
at times and, at other times, denied any violence or 
assaultiveness.  Even if the Veteran were to be described as 
having impaired impulse control with periods of violence, the 
Board finds that the remainder of the evidence, as a whole, does 
not more nearly approximate a 70 percent rating.  Regarding 
spatial disorientation, the Veteran has always been described as 
alert and oriented, with the exception of missing the correct 
date by a day at the March 2010 VA examination.  Additionally, 
there is no evidence of neglect of personal appearance and 
hygiene, despite the fact that the Veteran and his spouse 
reported that she is responsible for his presentable appearance.  
Moreover, there is no evidence that the Veteran has difficulty in 
adapting to stressful circumstances.  

Regarding establishing and maintaining effective relationships, 
the Board observes that the Veteran does not have many friends.  
In this regard, he has reported having only one friend or an 
acquaintance and that he is distanced from his children.  
However, he has maintained a marriage for over 40 years despite 
periods of marital conflict.  Additionally, regarding the 
Veteran's employability, the record reflects that he retired in 
2003 due to a medical (physical) problem in that he had a heart 
attack and suffered from a heart condition.  Moreover, the 
September 2008 and March 2010 VA examiners opined that the 
Veteran was not unemployable due to his PTSD.  In this regard, 
the March 2010 VA examiner noted that the Veteran had been unable 
to work since he suffered from a heart attack in 2003, but his 
PTSD symptoms were not severe enough to prevent him from being 
able to work.

Additionally, the Board notes that the Veteran has been assigned 
GAF scores ranging from 35 to 55.  A GAF score between 31 and 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school).  A GAF score between 41 and 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score between 51and 60 indicates 
moderate symptoms (e.g. flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g. few friends, conflicts 
with peers or coworkers).  

A GAF score is highly probative as it relates directly to the 
Veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for mental 
disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  As 
the Veteran has predominantly been assigned a GAF score 
reflecting only moderate to serious symptoms and the evidence of 
record, as detailed previously, supports such a score, the Board 
finds that the Veteran is not entitled to an initial rating in 
excess of 50 percent for PTSD.  While a GAF score of 35 
represents impairment in reality testing or communication or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood, the Board notes that the 
mental status examinations conducted during this period indicate 
only moderate to serious symptoms indicative of a 50 percent 
rating.  Therefore, as the Veteran's PTSD symptoms, as detailed 
previously, are contemplated by his 50 percent evaluation and, 
absent more severe symptoms, a higher rating is not warranted.

The Board further emphasizes that the evidence of record does not 
support the conclusion that the Veteran's PTSD is productive of 
total occupational and social impairment, warranting an 
evaluation of 100 percent.  The medical evidence does not show 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Therefore, the 
Board finds that the Veteran's PTSD symptomatology has not 
rendered him totally occupationally and socially impaired.  As 
such, the Veteran is not entitled to a 100 percent disability 
rating for his PTSD.

In conclusion, the Board finds that the Veteran is entitled to an 
initial rating of 50 percent, but no higher, for his PTSD 
beginning January 31, 2006.

D.	Other Considerations

The Board has considered whether additional staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected PTSD; however, the Board finds that his symptomatology 
has been stable throughout each period of the appeal.  Therefore, 
assigning additional staged ratings for such disability is not 
warranted.  

Additionally, the Board has contemplated whether the case should 
be referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected PTSD with the 
established criteria found in the rating schedule.  The Board 
finds that the Veteran's PTSD symptomatology is fully addressed 
by the rating criteria under which such disability is rated.  
There are no additional symptoms of his PTSD that are not 
addressed by the rating schedule.  Therefore, the Board finds 
that the rating criteria reasonably describes the Veteran's 
disability level and symptomatology for his service-connected 
disability.  As such, the Board finds that the rating schedule is 
adequate to evaluate the Veteran's disability picture.  Moreover, 
to the extent that the Veteran's PTSD may interfere with his 
employability, such interference is addressed by the schedular 
rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Additionally, there are no attendant thereto related factors such 
as marked interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that referral 
of this case for consideration of an extra-schedular rating is 
not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
Board finds that a claim for a TDIU was not expressly raised by 
the Veteran or reasonably raised by the record.  In this regard, 
the Board observes that the record reflects that the Veteran is 
rendered unemployable by his nonservice-connected heart disorder.  
Specifically, as noted previously, the Veteran retired in 2003 
due to a medical (physical) problem in that he had a heart attack 
and suffered from a heart condition.  Moreover, the September 
2008 and March 2010 VA examiners opined that the Veteran was not 
unemployable due to his PTSD.  In this regard, the March 2010 VA 
examiner noted that the Veteran had been unable to work since he 
suffered from a heart attack in 2003, but his PTSD symptoms were 
not severe enough to prevent him from being able to work.  
Furthermore, insofar as the Veteran's PTSD interferes with his 
employability, the Board finds that such is contemplated by his 
assigned evaluation under the rating schedule.  See 38 U.S.C.A. § 
1155; 38 C.F.R. 
§ 4.1.  Consequently, as the Board has determined that a claim 
for TDIU has not been raised by the Veteran or the evidence of 
record, no further consideration of such is necessary. 

In sum, the Board finds that an initial rating of in excess of 10 
percent for PTSD for the period prior to April 23, 2004, is not 
warranted.  Likewise, an initial rating in excess of 30 percent 
is not warranted for the period from April 23, 2004, to January 
30, 2006.  However, beginning January 31, 2006, the Board 
concludes that an initial 50 percent rating, but no higher, is 
warranted for the Veteran's PTSD.  The Board, however, finds that 
the preponderance of the evidence is against the Veteran's claim 
for initial ratings in excess of those already assigned.  In 
denying such higher initial ratings, the Board finds the benefit 
of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for PTSD for the period 
prior to April 23, 2004, is denied.

An initial rating in excess of 30 percent for PTSD for the period 
from April 23, 2004, to January 31, 2006, is denied.

An initial rating of 50 percent, but no higher, beginning January 
31, 2006, is granted, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

With regard to the Veteran's claim for a higher initial rating 
for his neck disability, the Board notes that an August 2010 
rating decision granted service connection for advanced 
osteoarthritis of the cervical spine and assigned an initial 20 
percent rating.  Thereafter, later in August 2010, the Veteran 
submitted a notice of disagreement to the AOJ as to the propriety 
of the initially assigned rating.  When there has been an initial 
AOJ adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the case.  
See 38 C.F.R. 
§ 19.26.  Thus, remand for issuance of a statement of the case on 
this issue is needed.  Manlincon v. West, 12 Vet. App. 238 
(1999).  But this issue will be returned to the Board after 
issuance of the statement of the case only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997).

Pertinent to the Veteran's service connection claims, the Board 
finds that a remand is necessary to ensure that due process is 
followed and that there is a complete record upon which to decide 
the claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the Veteran's claim of entitlement to service 
connection for tinnitus, the Board notes that he was afforded a 
VA examination in March 2010 in order to ascertain whether such 
disorder was related to his military service, to include his in-
service noise exposure.  At such time, the examiner concluded 
that it was less likely as not (less than 50/50 probability) that 
the Veteran's tinnitus was caused by or a result of his active 
service, to include his exposure to hazardous noise during such 
service.  Subsequent to the March 2010 VA examination, in 
September 2010, the Veteran submitted a statement and an 
accompanying article from the Mayo Clinic regarding tinnitus.  
The article reflects that tinnitus may be caused by stress and 
depression as well as head or neck injuries.  Such further 
indicates that an individual is at an increased risk of getting 
tinnitus if he has PTSD as tinnitus is especially aggravated by 
loud noises in people with PTSD.  The Board notes that the record 
reflects that the Veteran is service-connected for PTSD and 
advanced osteoarthritis of the cervical spine, and that he was 
involved in a motor vehicle accident during service.  Therefore, 
the Board finds that a remand is necessary in order to obtain an 
addendum opinion from the March 2010 VA examiner regarding 
whether the Veteran's service-connected PTSD and/or advanced 
osteoarthritis of the cervical spine caused or aggravated his 
tinnitus, or whether his tinnitus is a result of his in-service 
motor vehicle accident.

Pertinent to the Veteran's claim of entitlement to service 
connection for migraine headaches, he was afforded a VA 
examination in March 2010 in order to ascertain the etiology of 
such disorder.  At such time, the examiner opined that the 
Veteran's migraines were less likely as not caused by or a result 
of his in-service motor vehicle accident and were not caused by, 
a result of, or aggravated by his service-connected cervical 
spine condition.  The examiner indicated that, based on a review 
of the medical records, medical literature, and his clinical 
experience as a neurologist, there was nothing in the Veteran's 
records to suggest a chronic headache condition during service.  
He noted that the Veteran stated that he had frequent headaches 
on his induction examination (prior to the motor vehicle 
accident) and on his separation examination, which would suggest 
his migraine condition started prior to service.  The examiner 
observed that the Veteran had no evidence of a headache condition 
in any records for the next 37 years until 2004 at which time a 
neurologist diagnosed migraines.  He further determined that 
there was nothing at all that suggested that the Veteran's 
service-connected cervical spine condition, which was an ongoing 
problem, caused or aggravated his migraines.  The examiner 
concluded that a nexus could not be made to the Veteran's 
military service, include his 1967 motor vehicle accident, or his 
cervical spine condition.  

In light of the March 2010 VA examiner's notation that the record 
suggested that the Veteran's migraines started prior to service, 
the Board finds that a remand is necessary in order to obtain 
addendum opinion from the examiner as to whether the Veteran's 
migraine headaches clearly and unmistakably existed prior to 
service and, if so, whether there is clear and unmistakable 
evidence that such did not undergo an increase in severity during 
service.   

Additionally, as relevant to the secondary aspect of the 
Veteran's service connection claims, the Board observes that he 
has not been afforded VCAA notice as to the evidence and 
information necessary to substantiate his claims on such basis.  
Therefore, while on remand, the Veteran should be provided proper 
VCAA notice as to how to substantiate his claims of entitlement 
to service connection for tinnitus and migraine headaches as 
secondary to his service-connected PTSD and advanced 
osteoarthritis of the cervical spine.

Furthermore, while on remand, all outstanding VA treatment 
records should be obtained for consideration in his appeal.  In 
this regard, the Veteran testified at his March 2009 Board 
hearing that he currently receives treatment exclusively through 
the VA system.  Therefore, records from the North Florida/Georgia 
VA Healthcare System dated from June 2009 to the present should 
be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of 
the case regarding the issue of entitlement 
to an initial rating in excess of 20 percent 
for advanced osteoarthritis of the cervical 
spine.  Please advise the Veteran of the time 
period in which to perfect his appeal.  If 
the Veteran perfects his appeal of this issue 
in a timely fashion, then return the case to 
the Board for its review, as appropriate.

2.  The Veteran should be provided with 
proper VCAA notice regarding the evidence and 
information necessary to substantiate his 
claims of entitlement to service connection 
for tinnitus and migraine headaches as 
secondary to his service-connected PTSD and 
advanced osteoarthritis of the cervical 
spine.

3.  Obtain outstanding treatment records from 
the North Florida/Georgia VA Healthcare 
System dated from June 2009 to the present.  
All reasonable attempts should be made to 
obtain any identified records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

4.  After all outstanding records have been 
associated with the claims file, return the 
claims file to the VA examiner who conducted 
the March 2010 audiological examination.  If 
the March 2010 examiner is not available or 
cannot offer the requested opinion without 
examining the Veteran, the Veteran should be 
scheduled for an appropriate VA examination 
so as to address the following inquiries.  
After a review of the record, to include all 
medical records and lay statements contained 
therein, the examiner should offer an opinion 
regarding the following:

(A)  Is it is likely, unlikely, or at 
least as likely as not that the Veteran's 
tinnitus was caused or aggravated by his 
PTSD?

(B)  Is it is likely, unlikely, or at 
least as likely as not that the Veteran's 
tinnitus was caused or aggravated by his 
advanced osteoarthritis of the cervical 
spine?

(C)  Is it is likely, unlikely, or at 
least as likely as not that the Veteran's 
tinnitus was caused by his in-service 
motor vehicle accident? 

The rationale for any opinion offered should 
be provided.  

5.  After all outstanding records have been 
associated with the claims file, return the 
claims file to the VA examiner who conducted 
the March 2010 neurological examination.  If 
the March 2010 examiner is not available or 
cannot offer the requested opinion without 
examining the Veteran, the Veteran should be 
scheduled for an appropriate VA examination 
so as to address the following inquiries.  
After a review of the record, to include all 
medical records and lay statements contained 
therein, the examiner should offer an opinion 
regarding the following:

(A)  Did the Veteran's migraine headaches 
clearly and unmistakably pre-exist his 
entry into active duty?  (If the examiner 
determines that the Veteran's migraine 
headaches did not clearly and unmistakably 
pre-exist service, s/he need not address 
the subsequent inquiries under (B) and 
(C)).

(B)  If so, is there clear and 
unmistakable evidence that the Veteran's 
pre-existing migraine headaches did not 
undergo an increase in the underlying 
pathology during service, i.e., was 
aggravated during service?

(C)  If there was an increase in severity 
of the Veteran's migraine headaches during 
service, was that increase due to the 
natural progress of the disease, or was it 
above and beyond the natural progression?

All opinions expressed should be accompanied 
by supporting rationale.  

6.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the U.S. Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


